internal_revenue_service number release date index number ------------------------------------------------ ------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-146907-08 date april re ------------------------------------------------ legend husband ----------------------------------------- wife ------------------------------------- date ----------------- year ------- year ------- year ------- year ------- year ------- trust --------------------------------------------------------- trust ------------------------------------------------------------ son -------------------------- son ----------------------------- dear -------------------------- this letter responds to a letter dated date from your authorized representative requesting extensions of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to allocate your generation-skipping_transfer gst_exemption to two trusts facts plr-146907-08 taxpayers are husband and wife on date husband established two irrevocable trusts trust and trust trust is for the benefit of son and his descendants and trust is for the benefit of son and his descendants in year husband made two transfers to each trust husband and wife each filed form_709 united_states gift and generation-skipping_transfer_tax returns for year and elected under sec_2513 to treat the gifts as made one-half by each spouse however taxpayers’ tax advisors who prepared the form sec_709 failed to properly allocate husband’s and wife’s gst_exemption to the transfers attributable to each spouse husband made additional transfers to trust and trust in year year year and year you represent that each of these transfers qualified for the gift_tax annual exclusion under sec_2503 taxpayers request extensions of time to make allocations of their gst_exemption to the transfers to trust and trust in year it is represented that to date no taxable_distributions taxable terminations or any other events have occurred with respect to trust or trust that would give rise to a gst tax_liability with respect to trust1 trust or any of their beneficiaries with respect to transfers to trust and trust for year through year you represent that relief will be requested pursuant to revproc_2004_46 2004_31_irb_142 law and analysis sec_2513 provides generally that for gift_tax purposes if the parties consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by the donor spouse and one-half by his or her spouse sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for decedents dying and generation-skipping transfers before date provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable plr-146907-08 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_2652 and sec_26_2652-1 provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except plr-146907-08 in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i section b provides that an automatic_extension of months from the due_date of a return excluding extensions is granted to make regulatory or statutory elections whose due dates are the due_date of the return or the due_date of the return including extensions provided the taxpayer timely filed its return for the year the election should have been made and the taxpayer takes corrective action as defined in sec_301_9100-2 within that 6-month extension period requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore husband is granted an extension of time of days from the date of this letter to allocate his available gst_exemption to the transfers to trust and trust in year the allocation will be effective as of the date of the transfers to trust and trust and will be based on the value of the contributions on the dates husband made the transfers in addition wife is granted an extension of time of days from the date of this letter to allocate her available gst_exemption to the transfers to trust and trust in year the allocation will be effective as of the date of the transfers to trust and trust and will be based on the value of the contributions on the dates wife made the transfers the allocation of taxpayers’ gst_exemption should be made on supplemental form sec_709 and filed with the internal_revenue_service center in cincinnati a copy of this letter should be forwarded to the internal_revenue_service cincinnati service_center - stop cincinnati oh for association with the form_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-146907-08 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely curtis g wilson associate chief_counsel passthroughs and special industries enclosure --------- copy for sec_6110 purposes copy of this letter
